DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3 “deal” must be amended to --seal--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gardner et al. (US Patent No. 5,042,824).
Regarding claim 1, the Gardner et al. (hereinafter Gardner) reference discloses a seal assembly (Figs. 1-6 and 10) for a gas turbine engine, comprising: 
a seal (14) comprising a carbon material (Col. 4, Lines 25-28); and 
a seal seat (36) positioned for rotation relative to the seal, wherein the seal and the seal seat each have a sealing surface which together define a sliding seal (Figs. 1-
Regarding claim 3, the Gardner reference discloses the seal seat itself comprises carbon-based material matching the seal (Col. 4, Lines 25-28 and Col. 6, Lines 2-4).
Regarding claim 5, the Gardner reference discloses the sealing surfaces of the seal and the seal seat define a coefficient of friction of less than 0.1 (since the Gardner reference discloses the claimed material, it will inherently meet the coefficient of friction limitation).

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Blair (US Patent No. 4,336,944).
Regarding claim 1, the Blair reference discloses a seal assembly (Figs. 1-7) for a gas turbine engine, comprising: 
a seal (12, 102, 202) comprising a carbon material (Col. 2, Lines 50-61); and 
a seal seat (10, 100, 200) positioned for rotation relative to the seal, wherein the seal and the seal seat each have a sealing surface which together define a sliding seal (Figs. 1-7), and wherein at least the sealing surface of the seal seat is made of the same carbon material as the sealing surface of the seal (Col. 2, Lines 50-61).
Regarding claim 2, the Blair reference discloses the seal seat has a recessed area (110), and a carbon-based (Col. 2, Lines 50-61) block (108) mounted in the recess, the carbon-based block defining the sealing surface of the seal seat (Fig. 6).
Regarding claim 3, the Blair reference discloses the seal seat itself comprises carbon-based material matching the seal (Col. 2, Lines 50-61).
Regarding claim 4, the Blair reference discloses the sealing surfaces of the seal and the seal seat are the same material selected from the group consisting of electrographitic grade carbon, carbon-graphite grade carbon, and combinations thereof (Col. 2, Lines 50-61).
Regarding claim 5, the Blair reference discloses the sealing surfaces of the seal and the seal seat define a coefficient of friction of less than 0.1 (since the Blair reference discloses the claimed material, it will inherently meet the coefficient of friction limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675